Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to the amendment filed on February 28, 2022. Claims 1-22 are pending of which claims 1, 2, 6, 7, and 17 are currently amended. 


IDS
It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). 
Please see: <https://mpep.uspto.gov/RDMS/MPEP/current#/result/d0e196215.html?q=2004&ccb=on&ncb=off&icb=off&fcb=off&ver=current&syn=or&results=compact&sort=relevance&cnt=10> 

	Filing of references within an IDS cannot be done indiscriminately, the references must be believed to have some form of pertinence to the filed application. In this instance however, there are over 200 references listed. Some don’t even mention the basics of the claimed invention, such as tunneling or encapsulation.  



Examiner’s Note
The following are interpretations being made, based on applicant’s specifications: 
Data Compute Node (DCN): logical network endpoints; see paragraph 91.
Datacenters: Physical sites in different geographic regions; see paragraphs 1-2. 
Logical Network Element: logical switches, routers, middleboxes; see paragraph 2.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dunbar et al (US PGPub No:  2014/0307744), hereafter referred to as Dunbar.


With regards to claim 1, Dunbar teaches a computing device that implements a first logical network gateway in a first datacenter to process data messages between data compute nodes (DCNs) belonging to the logical network and operating in the first datacenter and DCNs belonging to the logical network and operating in a second datacenter, each of the first and second datacenters comprising a plurality of host computers, a method comprising: 

from a host computer in the first datacenter, receiving a logical network data message encapsulated with a first tunnel header comprising a first virtual network identifier used to represent a logical forwarding element of the logical network for data messages within the first datacenter (Dunbar teaches NVE (network virtualization edge) encapsulating traffic and transporting the traffic over a tunnel, the encapsulation can be for virtual networks; see paragraphs 6 and 25, Dunbar.  The NVE A can receive a data packet and determine its server A does not have the functions to route the packet to endpoint C. NVE A can then replace the destination virtual network field with a virtual network identifier (VN ID) and encapsulate the address of NVE B within the header after identifying NVE B as the forwarding service that can handle the routing; see paragraph 47, Dunbar); 

removing the first tunnel header and encapsulating the logical network data message with a second tunnel header comprising a second virtual network identifier used to represent the same logical forwarding element for data messages between datacenters (The NVE A receives a data packet and determines its server A does not have the functions to route the packet to endpoint C. NVE A can then replace the destination virtual network field with a virtual network identifier (VN ID) and encapsulate the address of NVE B within the header after identifying NVE B as the forwarding service that can handle the routing; see paragraph 47, Dunbar); 

and transmitting the logical network data message encapsulated with the second tunnel header to a second logical network gateway in the second datacenter (Dunbar explains how the address of NVE B is encapsulated into the header of the data packet and subsequently forwarded; see paragraphs 47-48, Dunbar).  


With regards to claims 2 and 13, Dunbar teaches the method wherein the host computer is a first host computer, wherein the second logical network gateway: receives the logical network data message encapsulated with the second tunnel header; removes the second tunnel header and encapsulates the logical network data message with a third tunnel header comprising a third virtual network identifier used to represent the logical forwarding element for data messages within the second datacenter; and transmits the logical network data message encapsulated with the third tunnel header to a second host computer in the second datacenter (The NVE A can a data packet and determine its server A does not have the functions to route the packet to endpoint C. NVE A can then replace the destination virtual network field with a virtual network identifier (VN ID) and encapsulate the address of NVE B within the header after identifying NVE B as the forwarding service that can handle the routing; see paragraph 47, Dunbar.  Similarly, the packet can be sent to NVE D for server D instead of NVE C by updating the header; see paragraph 63, Dunbar. It is possible for a server to host two endpoints; see Figures 3 and 5; Dunbar.  Furthermore, Dunbar explains how each network function can be supported by one or more network nodes, for instance Server B of Figure 6 can comprise one or more network nodes since there are more than one functions; see paragraph 65 and Figure 6.  In this particular case, the two nodes of Server B are Firewall 306 and IPS 308; see paragraph 65 and Figure 6. So since Dunbar’s Servers can feature one or more nodes, they are equivalent to the claimed datacenters comprising a plurality of host computers).  

With regards to claims 3 and 14, Dunbar teaches the method wherein the second host computer removes the third tunnel header and uses the third virtual network identifier and a destination address of the logical network data message to deliver the data message to a DCN executing on the second host computer (Dunbar teaches de-encapsulating the outer header that includes the NVE C address and forwards on to the end point C; see paragraph 58, Dunbar. End point C can be in server B; see Figure 3, Dunbar).  

With regards to claims 4 and 15, Dunbar teaches the method wherein the logical network data message comprises a source address of a first DCN executing on the host computer and a destination address of a second DCN executing on a different host computer in the second datacenter (See Figure 3 for different end points running on different servers, more than one end point can run on the same server).  

With regards to claims 5 and 16, Dunbar teaches the method wherein the logical forwarding element is a logical switch to which the first and second DCNs logically connect (see virtual switches; see paragraphs 24-25, Dunbar).  

With regards to claims 6 and 17, Dunbar teaches the method wherein: G548.0285the logical forwarding element is a first logical switch to which the second DCN logically connects; the first DCN logically connects to a second logical switch; a logical router logically connects to both the first and second logical switches; and the first host computer performs logical processing for the second logical switch, the logical router, and the first logical switch before encapsulating the logical network data message with the first tunnel header and transmitting the encapsulated logical network data message to the first logical network gateway (Dunbar explains the NVE performing forwarding/routing functions as well as switching roles; see paragraphs 24-25, Dunbar).  

With regards to claims 7 and 18, Dunbar teaches the method wherein the logical network data message is a first logical network data message and the logical forwarding element is a first logical forwarding element of the logical network, the method further comprising: from the host computer, receiving a second logical network data message encapsulated with a third tunnel header comprising a third virtual network identifier used to represent a second logical forwarding element of the logical network for data messages within the first datacenter; removing the third tunnel header and encapsulating the second logical network data message with a fourth tunnel header comprising a fourth virtual network identifier used to represent the second logical forwarding element for data messages between datacenters; and transmitting the second logical network data message encapsulated with the fourth tunnel header to the second logical network gateway in the second datacenter (The NVE A can a data packet and determine its server A does not have the functions to route the packet to endpoint C. NVE A can then replace the destination virtual network field with a virtual network identifier (VN ID) and encapsulate the address of NVE B within the header after identifying NVE B as the forwarding service that can handle the routing; see paragraph 47, Dunbar.  Similarly, the packet can be sent to NVE D for server D instead of NVE C by updating the header; see paragraph 63, Dunbar. It is possible for a server to host two endpoints; see Figures 3 and 5; Dunbar. Furthermore, Dunbar explains how each network function can be supported by one or more network nodes, for instance Server B of Figure 6 can comprise one or more network nodes since there are more than one functions; see paragraph 65 and Figure 6.  In this particular case, the two nodes of Server B are Firewall 306 and IPS 308; see paragraph 65 and Figure 6. So since Dunbar’s Servers can feature one or more nodes, they are equivalent to the claimed datacenters comprising a plurality of host computers).  

With regards to claims 8 and 19, Dunbar teaches the method wherein the first and second logical network data messages have a same source DCN executing on the first host computer but different destination DCNs executing on host computers in the second datacenter (It is possible for a server to host two endpoints; see Figures 3 and 5; Dunbar).  

With regards to claims 9 and 20, Dunbar teaches the method wherein the first virtual network identifier is assigned by a first network manager operating in the first datacenter to manage the logical network within the first datacenter and the second virtual network identifier is assigned by a second network manager that manages the logical network across a plurality of datacenters spanned by the logical network, including the first and second datacenters (See paragraphs 68-70 for assignment based on policy tiers, traffic efficiency, and more, Dunbar).  

With regards to claims 10 and 21, Dunbar teaches the method mapping the first virtual network identifier to the logical forwarding element based on a mapping of virtual network identifiers for the first datacenter to logical forwarding elements; and G548.0286mapping the logical forwarding element to the second virtual network identifier based on a mapping of logical forwarding elements to virtual network identifiers for data messages sent between the logical network gateways at different datacenters (See paragraphs 26 and 29, Dunbar regarding mapping tables for forwarding traffic pertaining to virtual networks).  

With regards to claims 11 and 22, Dunbar teaches the method wherein the virtual network identifiers for the first datacenter are maintained separately from the virtual network identifiers for data messages sent between the logical network gateways (Dunbar explains an outer header for overlay tunnel routing to NVEs and an inner address for end point routing; see paragraph 63, Dunbar).

With regards to claim 12, Dunbar teaches a non-transitory machine readable medium storing a program which when executed by at least one processing unit of a computing device implements a first logical network gateway in a first datacenter to process data messages between data compute nodes (DCNs) belonging to the logical network and operating in the first datacenter and DCNs belonging to the logical network and operating in a second datacenter, the program comprising sets of instructions for: receiving, from a host computer in the first datacenter, a logical network data message encapsulated with a first tunnel header comprising a first virtual network identifier corresponding to a logical forwarding element of the logical network (Dunbar teaches NVE (network virtualization edge) encapsulating traffic and transporting the traffic over a tunnel, the encapsulation can be for virtual networks; see paragraphs 6 and 25, Dunbar.  The NVE A can receive a data packet and determine its server A does not have the functions to route the packet to endpoint C. NVE A can then replace the destination virtual network field with a virtual network identifier (VN ID) and encapsulate the address of NVE B within the header after identifying NVE B as the forwarding service that can handle the routing; see paragraph 47, Dunbar); 

removing the first tunnel header and encapsulating the logical network data message with a second tunnel header comprising a second virtual network identifier corresponding to the logical forwarding element (The NVE A receives a data packet and determines its server A does not have the functions to route the packet to endpoint C. NVE A can then replace the destination virtual network field with a virtual network identifier (VN ID) and encapsulate the address of NVE B within the header after identifying NVE B as the forwarding service that can handle the routing; see paragraph 47, Dunbar); 

and transmitting the logical network data message encapsulated with the second tunnel header to a second logical network gateway in the second datacenter (Dunbar explains how the address of NVE B is encapsulated into the header of the data packet and subsequently forwarded; see paragraphs 47-48, Dunbar).  


Response to Arguments
The arguments filed February 28, 2022 have been fully considered but are not deemed persuasive. The following are the examiner’s response to the applicant’s arguments. 
The first argument presented by the applicant, concerning the art rejection, alleges that Dunbar does not disclose or suggest the claim 1 limitation of a computing device that implements a first logical network gateway in a first datacenter, transmitting a logical network data message to a second logical network gateway in a second datacenter. Applicant states that Dunbar does not mention multiple datacenters, nor sending data messages from one datacenter to another. Applicant goes on to further state that the notion of sending a logical network data message between two datacenters is completely missing. The examiner disagrees. 
First, the claimed language, “…first and second datacenters comprising a plurality of host computers…” is recited within the preamble of the claim. While the preamble may in essence frame a network layout, it does not carry the patentable weight of language recited within the body of the claim. 
Second it’s important we take a look at the claim language at hand. The claimed logical network data message is a data packet and the packets are handled by edge devices. This is evidenced by paragraph 14 of applicant’s own specifications where it states: “At the source host computer in a first datacenter, after determining the destination for a data message and the logical switch to which that destination connects, the source MFE encapsulates the data message using a first VNI corresponding to the logical switch within the first datacenter, and transmits the packet to the edge device at which the logical network gateway for the logical switch is implemented within the first datacenter. The edge device receives the data message and executes a datapath processing pipeline stage for the logical network gateway based on the receipt of the data message at a particular interface and the first VNI in the tunnel header of the encapsulated data message”. 
With this understanding at hand, we can better see the relevance of Dunbar. Dunbar teaches NVEs (network virtualization edges) encapsulating traffic and transporting the traffic over a tunnel, the encapsulation can be for virtual networks; see paragraphs 6 and 25, Dunbar.  The NVEs feature gateways that serve server hosts. Dunbar explains how each network function can be supported by one or more network nodes, for instance Server B of Figure 6 can comprise one or more network nodes since there are more than one functions; see paragraph 65 and Figure 6.  In this particular case, the two nodes of Server B are Firewall 306 and IPS 308; see paragraph 65 and Figure 6. So since Dunbar’s Servers can feature one or more nodes, they are equivalent to the claimed datacenters comprising a plurality of host computers. And when the NVE A receives a data packet and determines its Server A does not have the needed functions to route the packet to endpoint C, NVE A can replace the virtual network field with a VN ID and encapsulate the address of NVE within the header and forward the packet to NVE B; see paragraph 47, Dunbar. The NVEs of each Server with multiple nodes, features a gateway. As such, the NVE of each Server (with multiple nodes) is equivalent to the claimed gateway of each of the datacenters. 

The second argument presented by the applicant, concerning the art rejection, alleges that Dunbar does not disclose or suggest the claim 1 limitation of removing, from a logical network data message, a first tunnel header including a first virtual network identifier used to represent a logical forwarding element for data messages within the first datacenter and encapsulating the logical network data message with a second tunnel header including a second virtual network identifier used to represent the same logical forwarding element for data messages between datacenters. Again the examiner disagrees. The claim now recites “…represent the same logical forwarding element for data messages between datacenters…”  Applicant interprets this limitation as two virtual network identifiers that both represent the same logical forwarding element. The claim however does not state the destination is the same device or apparatus.  The claim states it’s the same logical forwarding element. A same logical forwarding element could be any entity that can logically/virtually serve as the same element.  By claiming it as an element, as opposed to a device/apparatus, the applicant’s limitation can be fairly interpreted as an object type element, for instance an instance of an element/object.  Hence a server that can serve the received data as the same logical element can fairly be equated as the claimed same logical forwarding element. 
With that being said, Dunbar does teach the NVE A receiving a data packet and determining its server A does not have the functions to route the packet to endpoint C. The function does exist in the server serviced by NVE B though. So in this case, NVE B is the same logical element as the message is intended for since it serves the same intended service, logically/virtually. NVE A can then replace the destination virtual network field with a virtual network identifier (VN ID) and encapsulate the address of NVE B within the header after identifying NVE B as the forwarding service (e.g. same logical forwarding element) that can handle the routing; see paragraph 47, Dunbar. The address of NVE B is encapsulated into the header of the data packet and subsequently forwarded; see paragraphs 47-48, Dunbar. 

The third argument presented by the applicant, concerning the art rejection, alleges that Dunbar does not disclose or suggest the claim 12 limitation of a computing device that implements a first logical network gateway in a first datacenter, transmitting a logical network data message to a second logical network gateway in a second datacenter. Applicant states that Dunbar does not mention multiple datacenters, nor sending data messages from one datacenter to another. Applicant goes on to further state that the notion of sending a logical network data message between two datacenters is completely missing. The examiner disagrees. 
As we did above, it’s important we take a look at the claim language at hand. The claimed logical network data message is a data packet and the packets are handled by edge devices. This is evidenced by paragraph 14 of applicant’s own specifications where it states: “At the source host computer in a first datacenter, after determining the destination for a data message and the logical switch to which that destination connects, the source MFE encapsulates the data message using a first VNI corresponding to the logical switch within the first datacenter, and transmits the packet to the edge device at which the logical network gateway for the logical switch is implemented within the first datacenter. The edge device receives the data message and executes a datapath processing pipeline stage for the logical network gateway based on the receipt of the data message at a particular interface and the first VNI in the tunnel header of the encapsulated data message”. 
With this understanding at hand, we can better see the relevance of Dunbar. Dunbar teaches NVE (network virtualization edge) encapsulating traffic and transporting the traffic over a tunnel, the encapsulation can be for virtual networks; see paragraphs 6 and 25, Dunbar.  The NVEs feature gateways that serve server hosts. Dunbar explains how each network function can be supported by one or more network nodes, for instance Server B of Figure 6 can comprise one or more network nodes since there are more than one functions; see paragraph 65 and Figure 6.  In this particular case, the two nodes of Server B are Firewall 306 and IPS 308; see paragraph 65 and Figure 6. So since Dunbar’s Servers can feature one or more nodes, they are equivalent to the claimed datacenters comprising a plurality of host computers. And when the NVE A receives a data packet and determines its Server A does not have the needed functions to route the packet to endpoint C, NVE A can replace the virtual network field with a VN ID and encapsulate the address of NVE within the header and forward the packet to NVE B; see paragraph 47, Dunbar. The NVEs of each Server with multiple nodes, features a gateway. As such, the NVE of each Server (with multiple nodes) is equivalent to the claimed gateway of each of the datacenters. 

The fourth argument presented by the applicant, concerning the art rejection, alleges Dunbar does not disclose or suggest the claim 12 limitation of removing, from a logical network data message, a first tunnel header including a first virtual network identifier corresponding to a logical forwarding element and encapsulating the logical network data message with a second tunnel header including a second virtual network identifier corresponding to the logical forwarding element. Again the examiner disagrees. The claim now recites “…represent the same logical forwarding element for data messages between datacenters…”  Applicant interprets this limitation as two virtual network identifiers that both represent the same logical forwarding element. The claim however does not state the destination is the same device or apparatus.  The claim states it’s the same logical forwarding element. A same logical forwarding element could be any entity that can logically/virtually serve as the same element.  By claiming it as an element, as opposed to a device/apparatus, the applicant’s limitation can be fairly interpreted as an object type element, for instance an instance of an element/object.  Hence a server that can serve the received data as the same logical element can fairly be equated as the claimed same logical forwarding element. 
With that being said, Dunbar does teach the NVE A receiving a data packet and determining its server A does not have the functions to route the packet to endpoint C. The function does exist in the server serviced by NVE B though. So in this case, NVE B is the same logical element as the message is intended for since it serves the same intended service, logically/virtually. NVE A can then replace the destination virtual network field with a virtual network identifier (VN ID) and encapsulate the address of NVE B within the header after identifying NVE B as the forwarding service (e.g. same logical forwarding element) that can handle the routing; see paragraph 47, Dunbar. The address of NVE B is encapsulated into the header of the data packet and subsequently forwarded; see paragraphs 47-48, Dunbar.

Finally regarding the IDS, the examiner will review the submitted the IDS documents but it most likely will take some time simply due to the substantial number of references filed.  The examiner is only able to review so much material at one time, responsibly. The examiner also informed the applicant on June 2, 2022 that he will also be setting up interviews with the applicant to discuss and to attain clarification on certain (certainly not all) references.  During the discussion, the examiner explained that the office’s software tools cannot review all the references, nor can the tools ascertain context or meaning from the references they are able to read as input.  The tools are merely textual search tools that can only function on references that can be read by the software.  For instance, NPL cannot be read by our search tools.  In addition, foreign references can be extremely limited in search capability.  Even when a reference can be read by the search tools, such as PGPub or Patent, it merely enables a textual and possibly classification search.  Such searches fall far short of an actual reading/review of the reference.
With that being said however, it bears repeating that some of the references do not seem to cite even the basic concepts claimed, such as tunneling or encapsulation.  As such, it only seems fair and responsible to discuss certain IDS filings with the applicant. The above cited MPEP section is still relevant.  It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). 
Please see: <https://mpep.uspto.gov/RDMS/MPEP/current#/result/d0e196215.html?q=2004&ccb=on&ncb=off&icb=off&fcb=off&ver=current&syn=or&results=compact&sort=relevance&cnt=10> 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZIZUL Q CHOUDHURY whose telephone number is (571)272-3909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMMANUEL MOISE can be reached on (571) 272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AZIZUL CHOUDHURY/Primary Examiner, Art Unit 2455